TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00701-CV



                             Terry Christopher Bounds, Appellant

                                                  v.

     David Fernea; Bounds and Pinto Marketing, Inc.; and Austrends, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-07-003874, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On January 9, 2014, the parties filed an agreed motion to abate this appeal pending

a proposed settlement. We granted the parties’ motion, abated the appeal, and instructed the parties

that on or before March 1, 2014, they were to either file a motion to reinstate and dismiss the appeal

in accordance with their settlement agreement, or, if they had not reached a final settlement, file a

status report with this Court and, if necessary, request an extension of the abatement.

               Appellant’s counsel has filed a status report informing the Court that the

necessary parties have signed settlement documents, but the settlement has not yet been finalized.

Appellant’s counsel requests that we extend the abatement so that the parties can “close” the

settlement. Appellant’s counsel further indicates that he has conferred with appellees’ counsel and

that appellees’ counsel agrees with the content of the status report.
               We will abate the appeal until April 18, 2014. If the parties have finalized a

settlement by April 18, 2014, they are instructed to file a motion to reinstate and dismiss the

appeal in accordance with the settlement agreement. If the parties have not finalized the settlement

by April 18, 2014, they are instructed to file a report informing this Court as to the status of the

appeal and, if necessary, requesting an additional extension of the abatement.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Abated

Filed: March 20, 2014




                                                 2